Citation Nr: 0417565	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to August 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus.  The veteran disagreed with this 
decision in February 2003.  In a statement of the case issued 
to the veteran and his service representative in April 2003, 
the RO concluded that no change was warranted in the denial 
of the veteran's claims.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in May 
2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran had combat service.

3.  There is no evidence of hearing loss in service or within 
one year following discharge from service.

4.  The preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss.  

5.  There is no competent medical opinion relating the 
veteran's tinnitus to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor was it shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.304(d) (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  In a letter dated in September 
2002, prior to the adjudication of the currently appealed 
claims, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claims, and of the 
need to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  
The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for bilateral hearing loss and for tinnitus.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran has stated in the course of this appeal 
that he does not have any additional medical records.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

A review of the veteran's service medical records indicates 
that he reported no medical history of ear trouble at his 
enlistment physical examination in September 1965.  Clinical 
evaluation of the veteran revealed that his hearing was 
"15/15" bilaterally (or within normal limits), and he was 
found qualified for enlistment in to active service.

There are no service medical records documenting any in-
service hearing problems.

The veteran reported no medical history of ear trouble at his 
separation physical examination in August 1968.  The in-
service examiner noted that the veteran had "no current 
problems."  Clinical evaluation of the veteran revealed that 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
10
LEFT
15
10
15
X
15

The veteran was found qualified for separation from active 
service.

A review of the veteran's service personnel records indicates 
that he served in Vietnam from August 1966 to July 1968.  His 
principal duties during that time were as a dump truck 
driver, a heavy vehicle driver, and a senior dump truck 
driver.  His awards included the Republic of Vietnam Campaign 
Medal with device, the Purple Heart medal, and the Army 
Commendation Medal With "V" Device.

On VA outpatient audiology treatment in April 1999, physical 
examination of the veteran revealed sensorineural hearing 
loss in both ears with excellent word recognition 
bilaterally, normal bilateral tympanic membranes, and present 
reflexes bilaterally.  The audiologist recommended 
amplification for both of the veteran's ears.

On VA outpatient treatment in August 2002, the veteran 
complained of a feeling of imbalance when walking.  It was 
noted that the veteran had a history of hearing loss and 
tinnitus.  He reported high levels of in-service noise 
exposure, including as a result of a mine explosion during 
service.  It also was noted that the veteran currently worked 
as a contractor performing different kinds of work inside 
houses.  Physical examination of the veteran revealed minimal 
wax in the right ear and a clear tympanic membrane in the 
left ear.  The assessment was imbalance associated with 
tinnitus, with a note that the most probable etiology was 
inner ear disease, and that the veteran was being referred to 
the Ear, Nose and Throat (ENT) clinic; and hearing loss, 
probably related to service. 

At the time that he filed his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
September 2002, the veteran stated that a truck which he had 
been driving during service in Vietnam had been hit by an 
enemy mortar round during an ambush.  He also stated that the 
concussion from the mortar round had caused his hearing loss.  
He stated further that he had been awarded a Purple Heart for 
his wounds.

On VA ENT outpatient treatment in September 2002, the veteran 
complained of hearing loss and a "buzzing" in his ears 
since his separation from service.  He stated that he had 
served in Vietnam as a contract engineer and had been exposed 
to very loud noises.  He also stated that he had lost his 
hearing for one day while in Vietnam after a very loud 
explosion.  He stated further that he mostly had hearing loss 
with high-pitched noises such as an alarm clock.  He denied 
any current vertigo or dizziness, although he reported 
feeling "unbalanced" 1-2 months earlier.  Physical 
examination of the veteran revealed external auditory canals 
and tympanic membranes that were within normal limits, no 
retractions, and no effusions.  The assessment was hearing 
loss and tinnitus, with a note that it was likely a 
sensorineural hearing loss, and no evidence of inner ear 
problems.

On VA audiology examination in October 2002, the veteran 
complained of a constant buzzing sound in his ears that was 
louder in his right ear.  He reported a medical history that 
included several in-service episodes of noise exposure while 
working as a truck driver in Vietnam.  He stated that he had 
lost his hearing during service once for 48 hours following 
an explosion when his truck was hit by enemy fire.  He 
reported to the examiner that he had a buzzing sound in both 
ears constantly which began when he was 35 or 40 years old.  
The veteran advised the examiner that he thought his hearing 
loss and the buzzing sound may be related to his military 
service.  The veteran also advised the examiner that he had 
been exposed to noise as a general contractor for 24 years.

The VA audiologist stated that the veteran's claims file had 
been reviewed carefully and noted that the veteran's hearing 
had been normal on his entrance and separation physical 
examinations.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
70
85
LEFT
5
5
25
70
80

The veteran's pure tone threshold averages were 42 decibels 
in the right ear and 45 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 94 percent in the left ear.  The VA 
audiologist interpreted these results as showing normal 
hearing in both ears through 2000 Hertz (Hz) with severe 
sensorineural hearing loss from 3000 Hz.  She concluded that 
it was not as least as likely as not that the veteran's 
present hearing loss was the result of acoustic trauma during 
service.  She also concluded that it was not as least as 
likely as not that the veteran's current tinnitus was the 
result of his in-service experiences because the complaint of 
tinnitus "has only been [present] for the last 20 years."

On follow-up VA ENT outpatient treatment in November 2002, it 
was noted that the veteran had returned after an audiogram 
that had shown bilateral symmetric down sloping sensorineural 
hearing loss consistent with noise exposure and presbyacusis 
(or the loss of the ability to perceive or discriminate 
sounds associated with aging).  It also was noted that the 
veteran had tinnitus.  The veteran "describe[d] times when 
he can't walk straight" but denied actual vertigo.  Physical 
examination of the veteran revealed that his bilateral 
tympanic membranes and ear auditory canals were within normal 
limits.  The assessment was bilateral sensorineural hearing 
loss with good pure tone thresholds at speech range and no 
evidence or a peripheral cause of imbalance, which the 
examiner doubted was true vertigo.

Attached to the veteran's February 2003 Notice of 
Disagreement was a copy of some of his service personnel 
records.  A review of one of these records, entitled "Award 
of the Army Commendation Medal For Heroism" and dated April 
12, 1968, indicates that the veteran was awarded an Army 
Commendation Medal With V Device for heroism not involving 
participation in aerial flight and in connection with 
military operations against a hostile force in Vietnam.  This 
citation described the veteran's "exceptionally valorous 
actions" in March 1968 while driving a 5-ton dump truck in a 
convoy from Pleiku, Vietnam, to Kontum, Vietnam, when his 
convoy came under attack from enemy mortar fire, rocket fire, 
and small arms fire.  His vehicle was badly damaged by enemy 
fire and his assistant driver was seriously injured during 
the attack.  The veteran attempted to free the assistant 
driver, receiving head and leg wounds from small arms fire 
during this attempt.  Finally, the citation noted that, while 
wounded, the veteran "formed a protective shield around the 
truck and warded off an enemy thrust at his segment of the 
convoy."


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred bilateral hearing loss and 
tinnitus as a result of in-service noise exposure.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

The Board also observes that, in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Under 
38 U.S.C.A. § 5107(b), where there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the Secretary is required to give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that entitlement to service connection for 
bilateral hearing loss has not been established.  As noted 
above, the veteran's hearing was normal on his separation 
physical examination.  There also is no evidence of any in-
service treatment of bilateral hearing loss in the veteran's 
service medical records, although the evidence clearly 
establishes that the veteran experienced noise exposure 
during combat in service.  

In this regard, the Board notes that it considered the 
applicability of 38 U.S.C.A. § 1154(b) to the veteran's claim 
of entitlement to service connection for tinnitus.   An 
appellant is competent to provide lay evidence regarding the 
incurrence of an in-service injury, with the credibility of 
this evidence presumed by the Board, if the appellant is a 
combat veteran.  38 U.S.C.A. § 1154(b) (West 2002).  The 
veteran has contended that he incurred tinnitus during 
service as a result of in-service exposure to loud noises 
following an enemy mortar attack on his truck convoy during 
service in Vietnam.  A review of the veteran's DD-214 clearly 
indicates that he served in Vietnam and was awarded the 
Purple Heart for injuries sustained during combat with the 
enemy.  Further, a review of the citation for an Army 
Commendation Medal with V Device awarded to the veteran in 
April 1968 indicates that he was wounded during an enemy 
mortar attack on his truck convoy during service in Vietnam.  
Accordingly, and pursuant to 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the Board concludes that the veteran 
"engaged in combat with the enemy" as that phrase has been 
interpreted by the Court.  See Cohen, Collette, Libertine, 
Russo, and Caluza, all supra.  

However, and as the Court held in Cohen, supra, a veteran 
cannot establish an etiological link between an in-service 
injury (the incurrence of which can be established by lay 
evidence of combat service) and a current disability only 
using evidence of combat service.  More is required, in the 
form of medical nexus evidence linking the injury or disease 
to service.  

On outpatient VA examination in August 2002, the VA physician 
concluded that the veteran's hearing loss was probably 
related to service.  However, this was a general clinic note, 
which indicated that the veteran should be referred to the 
ENT clinic.  There was no indication that the physician 
reviewed a current audiogram, or any other records such as 
the veteran's separation examination audiogram showing normal 
hearing.  

By contrast, the VA examiner in October 2002 reviewed the 
veteran's claims file.  The examination request noted that 
the veteran incurred shrapnel wounds in an explosion in 
service and received a Purple Heart, thus the examiner was 
aware of the veracity of the veteran's report of in-service 
noise exposure.  The claims file also included the service 
medical records and the August 2002 outpatient treatment 
report.  The examiner noted the in-service noise exposure, 
the veteran's statement of having lost his hearing for 48 
hours in service, the normal audiogram at discharge from 
service , and his post-service noise exposure.  Following a 
review of the file and examination of the veteran to include 
an audiogram, the examiner concluded that it was not as 
likely as not that the veteran's hearing loss was related to 
service.  

Because the opinion given on the October 2002 VA examination 
was provided following examination of the veteran and 
following a complete review of the claims file, the Board 
finds this opinion highly probative.  Conversely, the opinion 
in the August 2002 outpatient treatment report is entitled to 
little weight, as the assessment was not provided following 
objective testing of the veteran's hearing (i.e. audiogram), 
nor following the review of the claims file showing a normal 
audiogram at discharge from service.  Further, there was no 
mention in the August 2002 outpatient treatment report of the 
veteran's post-service noise exposure.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  Accordingly, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is denied.

Turning to the veteran's claim of entitlement to service 
connection for tinnitus, the Board finds that, although the 
evidence of record establishes that the veteran "engaged in 
combat with the enemy" and, therefore, his lay testimony 
alone is sufficient to establish that an in-service injury 
occurred, there is no competent medical opinion in the record 
of this claim relating the veteran's currently diagnosed 
tinnitus to service.  

As noted above, the VA physician stated in August 2002 that 
the most probable etiology for the veteran's tinnitus was an 
inner ear disease, although he referred the veteran to the 
ENT clinic.  However, there was no evidence of any inner ear 
problems on VA ENT outpatient treatment in September 2002.  
More importantly, however, on VA examination in October 2002, 
the examiner concluded that the veteran's tinnitus was not as 
likely as not related to service.  Accordingly, although the 
evidence establishes that the veteran engaged in combat with 
the enemy, given the lack of medical nexus evidence 
demonstrating a link between his currently diagnosed tinnitus 
and service, the veteran's claim of entitlement to service 
connection for tinnitus must be denied.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claims.  
As the preponderance of the evidence is against the veteran's 
service connection claims for bilateral hearing loss and 
tinnitus, the benefit of the doubt doctrine is not 
applicable.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



